DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 June 2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 4 June 2020, with respect to Claims 1 and 7 have been fully considered and are persuasive.  The rejection of Claims 1 and 7 has been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 4 June 2020, with respect to Claims 1 and 7 have been fully considered and are persuasive.  The rejection of Claims 1 and 7 has been withdrawn and the claims are allowed.
Regarding Claims 4, 11, and 20, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious wherein "a pump liquid of the jet pump has at least one of a pH value of at least 8, and contains a substance that precipitates fluoride" or "wherein the pump liquid is conducted within a circuit and the pump liquid contains a substance that reacts with hydrogen fluoride” in combination with the rest of the claimed limitations set forth in the dependent claim. Searching by the Examiner yielded prior art as cited below:
Stevens discloses the removal of an electrolyte including lithium from the recycled battery using a vacuum system, scrubber, and an atomizer using a 50% concentration of sodium hydroxide in water, and this discloses a liquid with a pH of at least 9. Sodium hydroxide is also known to react with hydrogen fluoride to precipitate fluoride. However, the electrolyte disclosed by Stevens is lithium perchlorate in propylene carbonate and dimethoxyethane. While, Tanii et al. (U.S. 6,524,737) discloses the recycling of lithium batteries containing lithium phosphohexafluoride as the electrolyte, and thus the electrolyte of Stevens could be replaced with lithium phosphohexafluoride, the fluoride compounds are treated in a wastewater tank instead of with a jet pump. Further, while the use of jet pumps containing alkaline liquids such as sodium hydroxide is known from Eckardt et al. (U.S. 2014/0003568) such a use is not disclosed for the recycling of a lithium electrolyte battery.
Therefore, Stevens, Tanii, and Eckardt alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799